Case 9:20-cv-81205-RAR Document 81 Entered on FLSD Docket 08/04/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 20-CV-81205-RAR

  SECURITIES AND EXCHANGE COMMISSION,

                                 Plaintiff,

  v.

  COMPLETE BUSINESS SOLUTIONS GROUP,
     INC. d/b/a/ PAR FUNDING, et al.,
  ____________________________________________/

               SECURITIES AND EXCHANGE COMMISSION’S
    NOTICE OF FINANCIAL INSTITUTIONS TO WHICH THE COURT’S ORDER
  WAS SENT AND AMOUNTS FROZEN PURSUANT TO THE ASSET FREEZE ORDER

          Pursuant to the Court’s Order of August 3, 2020, the Securities and Exchange Commission

  hereby notifies the Court that we faxed the Court’s July 28, 2020 Order to the financial institutions

  listed below. The financial institutions that have advised us they froze monies are indicated on

  this list with the amounts they advised us are frozen.


       1. Actum Processing, LLC
       2. Atlantic Capital Bank
       3. Atlantic Community Bankers Bank
       4. Austin Telco Federal Credit Union
       5. Bancorpsouth
       6. Bank of America
       7. Bryn Mawr Trust Corp.
       8. CamaPlan Self-Directed IRA LLC
       9. Capital One 360
       10. Centennial Bank
       11. Charles Schwab
               a. $10,530,440 frozen – 2 accounts held by Lisa McElhone
       12. Citizens Bank
               a. $2,302,126 frozen – 12 accounts held by various entities and individuals1


  1
   Accounts ending in 3282 ($21,814 – Full Spectrum Processing), 3290 ($10,135 – Full
  Spectrum Processing), 0345 ($123,459 – Lisa McElhone), 8156 ($401,393 – Lisa McElhone),
  9567 ($41,211 – Abetterfinancialplan.com), 8766 ($827,357 – Dean Vagnozzi), 0350 ($3 – Dean
Case 9:20-cv-81205-RAR Document 81 Entered on FLSD Docket 08/04/2020 Page 2 of 3



     13. Columbia State Bank
     14. Comerica Legal Processing Services
     15. ENT Credit Union
     16. First Bank of New Jersey
             a. $7,414,320 frozen
                      i. $6,722,319 held in Complete Business Solutions accounts
                     ii. $692,001 held in Joseph Cole Barleta accounts
     17. First Citizens Bank (acquired by Biscayne Bank)
     18. First Source Bank (Indianapolis, IN)
     19. Florida Community Bank nka Synovus
     20. Glacier Bank
             a. $7,431,803 frozen
                      i. $4,839,634 held in Eagle Six Consultant account ending in 2187
                     ii. $108,149 held in Heritage Business Consulting account ending in 2233
                    iii. $2,484,020 held in Complete Business Solutions Group account ending in
                         3352
     21. JP Morgan Chase
     22. Kota Pay
     23. Liberty Bank (Middletown, Connecticut)
     24. Meridian Bank
     25. NuView Trust Co.
     26. OnPoint Community Credit Union
     27. PNC Bank
     28. Priority Payment Systems
     29. Republic Bank
     30. Santander Bank, N.A.
     31. TD Ameritrade
     32. TD Bank
     33. The Bancorp Bank
     34. Victory Bank
             a. $1,076,029 frozen
                      i. $1,068,148 held in Abetterfinancialplan.com account ending in 4507
                     ii. $7,881 held in Dean and Christa Vagnozzi account ending in 4566
     35. Wells Fargo




  Vagnozzi), 9575 ($208,528 – ABBFP Management Company), 9737 ($397 – ABFP Income
  Fund), 9745 ($7,885 – ABFP Income Fund 2), 8962 ($15,861 – Perry Abbonizio), and 7616
  ($644,081 – Perry Abbonizio)
                                                2
Case 9:20-cv-81205-RAR Document 81 Entered on FLSD Docket 08/04/2020 Page 3 of 3



  August 4, 2020                            Respectfully submitted,

                                            By:     s/ Amie Riggle Berlin
                                                    Amie Riggle Berlin
                                                    Senior Trial Counsel
                                                    Florida Bar No. 630020
                                                    Direct Dial: (305) 982-6322
                                                    Email: berlina@sec.gov
                                                    Attorney for Plaintiff

                                                    SECURITIES AND EXCHANGE
                                                    COMMISSION
                                                    801 Brickell Avenue, Suite 1800
                                                    Miami, Florida 33131
                                                    Telephone: (305) 982-6300
                                                    Facsimile: (305) 536-4154


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served this 4th day
  of August 2020 via email and cm-ecf on all defense counsel in this case.

                                      s/ Amie Riggle Berlin
                                      Amie Riggle Berlin




                                               3
